372 F.2d 127
Alfredo Francisco GONZALEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 23599.
United States Court of Appeals Fifth Circuit.
Jan. 27, 1967.

Donald Frederick Frost, Miami, Fla., for appellant.
Edward A. Kaufman, Asst. U.S. Atty., William A. Meadows, Jr., U.S. Atty., Miami, Fla., for appellee.
Before MARIS,1 BROWN and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The defendant Alfredo Francisco Gonzalez appeals from his conviction upon two counts of an indictment charging him and Jose de la Paz with having obtained or otherwise acquired non-taxpaid marihuana in violation of the marihuana Tax Act, 26 U.S.C.A. 4744(a).  The three errors which he alleges all stem from a single contention, namely, that he was not proved to have had actual or constructive possession of the marihuana which he was charged with having obtained or otherwise acquired.  We find no merit in this contention.  On the contrary, the evidence presented to the jury by the Government disclosed a classical case of constructive possession by Gonzalez in which marihuana in the custody of de la Paz was completely subject to Gonzalez's disposal and was actually delivered at his direction to a federal narcotic agent by de la Paz.  The district court did not err in instructing the jury as to the law of constructive possession, in permitting the marihuana in question to be offered in evidence, or in denying Gonzalez's motion for a directed verdict.


2
The judgment of the district court is affirmed.



1
 Of the Third Circuit, sitting by designation